JUDGMENT

                                  Court of Appeals
                             First District of Texas

                                   NO. 01-15-00007-CV

                      CAROLYN JOHNSON-THOMAS, Appellant

                                            V.

                              EZRA THOMAS, III, Appellee

              Appeal from the 310th District Court of Harris County, Texas.
                            (Tr. Ct. Cause No. 2014-00630).

        This is an appeal from the final judgment signed by the trial court on December 31,
2014.    After being notified that this appeal was subject to dismissal for want of
prosecution, appellant, Carolyn Johnson-Thomas, did not timely respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

        The Court orders that costs be taxed against appellant.

        The Court orders that this decision be certified below for observance.

Judgment rendered October 29, 2015. Per curiam opinion delivered by panel consisting
of Justices Keyes, Massengale, and Lloyd.